Citation Nr: 0503105	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
acromioclavicular separation.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1960 and from June 1964 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The Board is aware that the RO treated the claim for service 
connection for a neck disorder as a "new and material 
evidence" claim, in view of a prior February 1976 rating 
decision that the veteran was notified of in March 1976.  
However, the veteran included this issue in a timely March 
1977 Notice of Disagreement, but it was not included in a 
March 1977 Statement of the Case.  Consequently, the Board 
finds that the February 1976 rating decision is not "final" 
under 38 U.S.C.A. § 7105(c) and will address this claim on a 
de novo basis.

The veteran's reopened claim for service connection for a 
left shoulder disorder, along with his new claims for service 
connection for neck and right shoulder disorders, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's initial claims for service connection for 
degenerative changes of the lumbar spine and residuals of a 
left acromioclavicular separation were denied in an 
unappealed February 1976 rating decision.

3.  Evidence received since the February 1976 rating decision 
is new and bears directly and substantially on the question 
of whether degenerative changes of the lumbar spine were 
incurred in service; indeed, such evidence establishes an 
etiological relationship between this current disorder and 
service.

4.  Evidence received since the February 1976 rating decision 
is new and bears directly and substantially on the question 
of whether residuals of a left acromioclavicular separation 
were incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for degenerative changes of the 
lumbar spine, and this evidence establishes that this 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104, 7105, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004); 38 C.F.R. 38 C.F.R. 
§ 3.156 (2000).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a left 
acromioclavicular separation.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104, 7105, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004); 38 C.F.R. 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  In this case, however, the veteran's claim 
was received in September 2000.  As such, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 


II.  Lumbar spine

In this case, the RO initially denied the veteran's claim for 
service connection for a low back disorder a February 1976 
rating decision, and he was notified of this decision in 
March 1976.  At this time, the veteran's service medical 
records included both a July 1968 notation of x-ray evidence 
of "equivocal" narrowing of the L5-S1 space and a November 
1973 x-ray report indicating slight narrowing of the L5-S1 
disc space that was "not associated with degenerative 
changes."  Also, the veteran was treated for back pain on 
several occasions, including June 1968 and September 1972.  
X-rays from a November 1975 VA examination report revealed 
disc space narrowing at L5-S1, with minimal degenerative 
spurring on the juxta-articular spaces, with minimal 
sclerosis, that was possibly congenital in origin.  The 
examination revealed pain on forward flexion to 80 degrees.  

The veteran responded to the unfavorable rating decision with 
a Notice of Disagreement, which was received in March 1977; a 
Statement of the Case was subsequently issued in March 1977.  
However, a Substantive Appeal was not received until December 
1977, outside the time limits of 38 C.F.R. § 20.302(b).  

In a subsequent rating action issued in February 1978, the RO 
again denied the veteran's claim, following the receipt of a 
May 1976 x-ray report showing degenerative changes of the 
lumbosacral spine, on the basis that "new and material" 
evidence had not been submitted to reopen his previously 
denied claim.  The veteran was notified of this decision in 
February 1978 and submitted a Notice of Disagreement in 
February 1979.  He was issued a Statement of the Case in 
February 1979.  In April 1979, the RO received a letter from 
the veteran requesting an extension for filing his 
Substantive Appeal, and the RO granted 60 days to provide an 
explanation (i.e., good cause) for why an extension should be 
granted in a May 1979 letter.  In June 1979, the veteran 
notified the RO that he needed additional time "to go 
through all of the medical records that you provided me," 
but the RO informed him in July 1979 that the May 1979 letter 
was in error and that the time limitation for his Substantive 
Appeal had already expired as of April 27, 1979.  Following 
the receipt of additional evidence, the RO further denied the 
veteran's claim in October 1979 and notified him of this 
denial in November 1979.  The veteran did not respond to this 
denial.

The Board has reviewed the series of lay statements and 
letters described above and has determined that the RO should 
have accepted the veteran's April 1979 submission as 
Substantive Appeal for the March 1976 rating decision.  In 
this letter, the veteran indicated an intent to further 
pursue his claim, as later confirmed in the noted June 1979 
letter.  See 38 C.F.R. § 20.202.  The RO's response was 
confusing, however; it initially notified the veteran that he 
had been given an additional 60 days to provide good cause 
for an extension but later informed him that the grant of 
additional time was erroneous.  Even if the Board were to 
hypothetically find that the April 1979 letter did not meet 
the criteria for a Substantive Appeal, this subsequent RO 
correspondence had the apparent effect of deterring him from 
formally completing his appeal.  As a consequence, the Board 
finds that the most recent "final" decision under 
38 U.S.C.A. § 7105(c) is the February 1976 rating decision.  
It is the evidence received after the issuance of this 
decision that must be considered in determining whether the 
veteran's claim should be reopened.

Subsequently obtained medical records include a December 1974 
private chiropractic examination report, which includes a 
finding of a slipped vertebrae at L5 in the lower back.  This 
report is new to the record and indicates a lumbar vertebral 
abnormality within one year following service.  

The claims file also includes an August 1979 statement from 
Reginald K. Profant, D.C., who stated that the veteran had 
been treated for lumbar discopathy since January 1975.  Dr. 
Profant noted that previous treatment providers had 
determined that the veteran's L5-S1 disc space narrowing was 
a normal variant, but he found that this was not an 
appropriate description in view of the veteran's pain on 
examination testing.  Dr. Profant also commented on a May 
1976 radiological report showing an extensive degenerative 
discogenic lesion between L5-S1 that "must have prexisted 
[sic] for some time to have reached that state of 
degeneration."  Consequently, Dr. Profant concluded that 
this disability "must be service orientated."

The Board has reviewed both medical reports described above 
and finds that these reports bear directly and substantially 
on the question of whether a current low back disorder was 
incurred in service.  Accordingly, the Board deems these 
newly received records to be new and material evidence, and 
the veteran's claim of entitlement to service connection for 
a low back disorder is reopened.

Having reopened the veteran's claim, the Board is aware of 
evidence of slight L5-S1 narrowing in service, low back 
symptomatology less than one year following discharge from 
service, and evidence of degenerative disc disease from 
November 1975.  The Board is also cognizant of Dr. Profant's 
supportive August 1979 opinion.  More recent treatment 
records, including a November 1999 private MRI report, reveal 
marked degeneration at the L5-S1 level, with no indication 
that such disability is merely "congenital" in nature.  

Given all of these findings, the Board concludes that it is 
substantially more likely than not that the veteran's 
degenerative changes of the lumbar spine were incurred in 
service, notwithstanding the fact that he has not been 
examined by the VA to date to precisely ascertain the 
etiology of this disorder.  Accordingly, service connection 
is warranted for this disorder.

III.  Left shoulder

In this case, the RO initially denied the veteran's claim for 
service connection for a left shoulder disorder in a February 
1976 rating decision and notified him of this denial in March 
1976.  At the time of the February 1976 rating decision, the 
claims file included service medical records indicating that 
the veteran sustained a dislocated left shoulder in November 
1966 as a consequence of an automobile accident.  The RO 
predicated its denial of service connection on the basis of 
the absence of evidence of residual left shoulder 
symptomatology from subsequent medical reports, notably an 
November 1975 VA examination report.

The veteran responded with a Notice of Disagreement, which 
was received in March 1977; a Statement of the Case was 
subsequently issued in March 1977.  However, a Substantive 
Appeal was not received until December 1977, outside the time 
limits of 38 C.F.R. § 20.302(b).  Accordingly, this decision 
is "final" under 38 U.S.C.A. § 7105(c).  While the 
veteran's claim was further addressed in a February 1978 
rating decision, the Board has determined, for procedural 
reasons described in further detail above in conjunction with 
the lumbar spine claim, that this decision is not "final" 
under 38 U.S.C.A. § 7105(c).  As such, it is the evidence 
received after the issuance of the February 1976 rating 
decision that must be considered in determining whether the 
veteran's claim should be reopened.  

Subsequently obtained medical records include multiple 
clinical and radiological findings suggesting a current left 
shoulder disorder.  Notably, private x-rays from January 1997 
revealed a minor deformity involving the distal one-third of 
the left clavicle, with evidence of mild narrowing and 
periarticular cortical irregularity.  These findings were 
noted to be consistent with mild osteoarthritis/degenerative 
arthritis, possibly post-traumatic in origin.

As noted above, the RO predicated its February 1976 denial on 
the basis of the absence of a current left shoulder 
diagnosis.  At present, however, it is clear from the record 
that the veteran currently suffers from degenerative changes 
of the left shoulder, possibly of a post-traumatic origin.  
The establishment of a current diagnosis bears directly and 
substantially on the question of whether a current left 
shoulder disorder was incurred in service.  Accordingly, it 
is the determination of the Board that new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for residuals of a left 
acromioclavicular separation.  To that extent, the appeal is 
granted.

Having reopened the veteran's claim, the Board must now 
address whether de novo consideration of this claim is 
appropriate at the present time.  In this regard, the Board 
has determined that additional development is necessary prior 
to final Board action.  Accordingly, and for reasons 
described in further detail below, this case will be REMANDED 
to the RO.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for degenerative changes of the 
lumbar spine, and the reopened claim of entitlement to 
service connection for degenerative changes of the lumbar 
spine is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a left 
acromioclavicular separation; to that extent only, the appeal 
is granted.


REMAND

As indicated above, the veteran sustained a dislocation of 
the left shoulder in service following a November 1966 
automobile accident.  While both a November 1973 discharge 
examination and a November 1975 VA examination revealed no 
left shoulder abnormalities, recent medical records confirm a 
current left shoulder disorder.  To date, the RO has not 
sought a medical opinion regarding whether a current left 
shoulder disorder is etiologically related to the veteran's 
documented in-service injury.  Accordingly, the veteran 
should be afforded a VA examination to address the etiology 
of his current disability. 

The Board also notes that a June 1975 statement from Dr. 
Profant reflects that the veteran had intermittent neck and 
right shoulder pain and had been treated for these disorders 
for approximately six to eight years.  In view of this 
statement, dated just over a year following the veteran's 
discharge from service, the etiology of current neck and 
right shoulder disorders should also be addressed upon 
examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination findings and a claims file 
review, the examiner is requested to 
provide opinions as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that 
current left shoulder, neck, and right 
shoulder disorders were incurred in 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

3.  Then, the veteran's claims of 
entitlement to service connection for 
residuals of a left acromioclavicular 
separation, a neck disorder, and a right 
shoulder disorder should be 
readjudicated.  If the determination of 
one of more of these claims remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


